DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The 35 USC 101 rejection of claims 1-19 has been withdrawn since the claims are directed to a practical application of generating additional training data for a visual question answer system, and therefore they are considered to recite additional elements that amount to significantly more than the judicial exception.

Regarding independent claims 1, 10, and 19, the disclosed prior art of record fails to disclose each claim as a whole and in particular it fails to  disclose the following limitations:
 wherein determining the second answer corresponding to the second question comprises: determining the second answer based on a logical relationship between the first question and the first answer, and a semantic relationship between the first question and second question.

Regarding claims 2-8 and 11-17, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662